Citation Nr: 9917116	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left shoulder 
disability with numbness and tingling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The claim for service connection for a left shoulder 
disability is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a left shoulder disability.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran was treated 
for a twisted left shoulder in July 1969.  The examiner noted 
full range of motion, with pain on lateral rotation and no 
swelling.  The impression was muscle sprain, left shoulder.  
Service Department records indicated that the veteran was 
stationed at Ft. Campbell, Kentucky at the time.  There were 
no other references to left shoulder problems in the service 
medical folder and the separation examination was negative 
for left shoulder disability.  

Employee health records show that the veteran experienced 
sudden onset of pain in the anterior left shoulder while 
mopping the floor at work in January 1992.  Full range of 
motion with pain on lifting was noted.  There was no 
tenderness on pressure.

VA outpatient records from October 1993 show that the veteran 
was being treated for a left shoulder injury that occurred 
that month.  Radiology findings were normal.  The records 
show that the veteran received treatment for the left 
shoulder, classified as a work-related injury, until June 
1994.

The veteran underwent a VA examination in August 1996.  The 
veteran provided a history of injury in 1971 while he was 
lifting ammunition canisters during active duty service.  The 
diagnosis was history of injury, left shoulder, numbness and 
tingling with rotator cuff tear, discomfort as described, 
limited motion, normal x-ray.

The veteran testified before the undersigned member of the 
Board via videoconference hearing in May 1999.  He asserted 
that his left shoulder injury was combat-related in that it 
occurred while he was stationed in Vietnam.  The veteran 
testified that he was loading ammunition canisters when his 
arm got twisted.  He rested for a few minutes then continued 
with his work.  The veteran sought treatment in the field the 
next day, but reported no pain.  The veteran testified that 
he had symptoms between service and when he first sought 
treatment, but that he ignored them.  The veteran testified 
that he currently experiences a cold sensation inside his 
shoulder, sharp pains and tightness.  Therapy has been of 
little value.  The veteran also testified that he did file a 
workers' compensation claim as a result of an incident at 
work in the early 1990's, but did not receive very much in 
the way of benefits.

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeals (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

The Court has held, pursuant to 38 U.S.C.A. § 1154(b) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), that a 
combat veteran who has successfully established the in-
service occurrence or aggravation of an injury must still 
submit sufficient evidence of a causal nexus between that in-
service event and a present disability in order to establish 
a well-grounded claim.  Arms v. West, 12 Vet. App. 188, 195 
(1999); Wade v. West, 11 Vet. App. 302, 306 (1998).

Analysis

The veteran has contended that the original injury to his 
left shoulder occurred as he was loading ammunition onto a 
vehicle while stationed in Vietnam and is combat related.  
The Board notes that there is no objective evidence of combat 
exposure.  The veteran was stationed in Vietnam with an 
artillery unit, but did not receive any awards or decorations 
indicative of combat.  The only reference in the service 
medical records to a left shoulder injury is dated at a time 
when the veteran was stationed in Fort Campbell Kentucky, 
prior to his tour in Vietnam.  However, assuming without 
conceding, that the veteran was injured as described while in 
Vietnam, and that the injury was combat related, the 
veteran's claim would still fail as there is inadequate 
evidence of a continuity of symptoms or nexus between the 
inservice injury and the current disability.

The veteran testified that he had been experiencing symptoms 
during the approximately 20 years between service and the 
first time he sought treatment, but explained that he had not 
sought VA treatment because he thought he was not entitled to 
it.  The record contains no evidence that the veteran sought 
private treatment during the approximately twenty years of 
symptoms.  Moreover, when the veteran finally did seek 
treatment, it followed incidents at work in which he suffered 
shoulder injuries and received worker's compensation 
benefits.  All of the medical evidence refers to the left 
shoulder problems being related to 1992 and 1993 injuries at 
work, and none references a history of inservice injury.  
There is no competent evidence that chronic left shoulder 
disability had its onset in service, that left shoulder 
symptoms persisted in the years following service or that 
current left shoulder pathology owes its etiology to service.  

The only evidence of a present left shoulder disability 
related to active service is lay opinion.  While lay persons 
are competent to testify as to symptoms the veteran 
experienced, they are not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In light of the evidence of record the Board finds that the 
veteran has failed to submit sufficient evidence of a causal 
nexus between an in-service event and a present disability in 
order to establish a well-grounded claim.  As such, the claim 
is denied. 


ORDER

The claim for service connection for a left shoulder 
disability with numbness and tingling is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

